Citation Nr: 1810959	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-30 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for follicular cancer of the thyroid (also claimed as non-Hodgkin's lymphoma), to include as due to exposure to a herbicide agent, to include Agent Orange.


REPRESENTATION

The Veteran represented by:  Tonya Scott, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to October 1967, during which period his ship and smaller boats which he handled were in the inland waterways of the Republic of Vietnam.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In its January 2016 decision, the Board remanded this claim for further development.  The matter has been returned to the Board following development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  No form of thyroid cancer appears on the list of diseases for which a positive association with exposure to a herbicide agent, to include Agent Orange, has been recognized by regulation.

2.  The Veteran's follicular cancer of the thyroid (also claimed as non-Hodgkin's lymphoma), was not caused by exposure to a herbicide agent, to include Agent Orange, as medical research and the medical evidence of record does not recognize a causal relationship between exposure and the Veteran's form of cancer.

3.  Based on medical research and the medical evidence of record, follicular cancer of the thyroid is not a type of non-Hodgkin's lymphoma.

4.  The Veteran's follicular cancer of the thyroid was not incurred during active duty service, was not directly caused by an event, injury or disease during active duty service and may not be presumed to be.   


CONCLUSION OF LAW

The criteria for service connection for follicular cancer of the thyroid (also claimed as non-Hodgkin's lymphoma), to include as due to exposure to a herbicide agent, to include Agent Orange, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§. 3.303, 3.307, 3.309 (e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in September 2013, May 2016, and November 2017, which produced findings pertinent to deciding the claim for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds either the examinations were adequate for their purposes or, when not, the examination was properly superseded by the subsequent examination conducted in compliance with the Board's remand directives.  However, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Thyroid cancer would be such a disorder.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that his exposure to a herbicide agent, to include Agent Orange, caused follicular cancer of the thyroid.  He further contends that presumptive service connection is warranted under the Agent Orange Act of 1991, as follicular cancer of the thyroid is a type of non-Hodgkin's lymphoma and non-Hodgkin's lymphoma is among the diseases for which VA has found a positive association with exposure to herbicide agents.  The Veteran asserts that the four medical statements from physicians he has submitted to the record state that there is an association of his exposure and the development of follicular cancer of the thyroid.  He further asserts that the definition for non-Hodgkin's lymphoma found on the Mayo Clinic's website includes a statement that the most common non-Hodgkin's lymphoma subtype includes "follicular lymphoma" and therefore indicates that his follicular cancer of the thyroid, which he also claims as non-Hodgkin's lymphoma, would be included in this definition.

The Veteran's follicular cancer of the thyroid (also claimed as non-Hodgkin's lymphoma)

The Veteran's service treatment records (STRs) contain no complaints, treatment or diagnoses of thyroid cancer or non-Hodgkin's lymphoma; nor do they indicate affirmative checks by examiners for the endocrine category.  

A March 2002, after a routine carotid ultrasound found an incidental mass in the Veteran's thyroid, a subsequent operative report stated its pre-operative diagnosis of a left-thyroid mass.  The post-operative diagnosis noted a "suspicious" follicular neoplasm on the left and right.  For this reason, a total thyroidectomy with frozen section was recommended, the Veteran consented and the procedure was performed.  Neither the pre-operative diagnosis nor the post-operative diagnosis noted or characterized the Veteran's condition as non-Hodgkin's lymphoma.  A March 2002 letter of Dr. R.A.W. to Dr. D.M. stated his diagnosis only as "minimally invasive follicular carcinoma."  

In August 2003, January 2005, and May 2005, the Veteran underwent a whole-body scan, with a radioactive tracer administered to the Veteran.  The results indicated that there was no evidence of metastatic thyroid cancer.  In April 2009, CT imaging of the Veteran's neck revealed no definite thyroid tissue visualized and an otherwise unremarkable examination.  The impression stated was follicular thyroid-carcinoma with appropriately suppressed TSH (thyroid stimulating hormone).  

Between July 2009 and November 2010 private treatment notes indicate follow-up visits with Dr. M.M. for a vocal cord polyp, during which period a laryngoscopy was performed and a biopsy was taken.  The stated diagnoses make no mention of non-Hodgkin's lymphoma.   

In October 2010, the Veteran presented to the VA for an Agent Orange examination.   His thyroidectomy was noted and he was assessed as hypothyrotic.  The treatment provider, in speaking with the Veteran, characterized his disorder only as "thyroid carcinoma "[Follicular]" and explained that it is not listed as an Agent Orange-related disease.  

In a September 2013 VA examination for Hematologic and Lymphatic Conditions, including Leukemia, the Veteran's claims file was reviewed.  The VA examiner remarked that the Veteran has a diagnosis of thyroid cancer.  He opined that, given that thyroid cancer is not considered a presumptive disease associated with Agent Orange exposure and there can be no nexus or association, the Veteran's thyroid cancer is less likely as not (less than 50 percent probability) caused by his conceded Agent Orange exposure.  

However, the Board in its January 2016 remand noted that the above opinion simply asserts that thyroid cancer is not on the list of presumptive cancers associated with Agent Orange exposure under 38 C.F.R. § 3.309 (e).  It observed that, while the statutory and regulatory presumption of service-connection does not apply to thyroid cancer, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C. § 1113(b); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  The Board further noted that the September 2013 VA examiner did not discuss the Veteran's theory that his particular thyroid cancer may be a type of non-Hodgkin's lymphoma.  For these reasons, the Board remanded the claim for new medical opinions which would address the pertinent issues of this claim.

In a May 2016 Medical Opinion/Disability Benefits Questionnaire (DBQ), the VA examiner opined that the Veteran's follicular adenocarcinoma of the thyroid was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  He explained that thyroid cancer is not considered a presumptive disease secondary to exposure to Agent Orange; follicular adenocarcinoma of the thyroid is not a "type of non-Hodgkin's lymphoma;" and  the Veteran has a long history of hypothyroidism.  

He cited a May 2011 article in The Oncologist and further explained that follicular adenoma and follicular carcinoma of the thyroid gland are tumors of follicular cell differentiation that consist of a microfollicular architecture with follicles lined by cuboidal epithelial cells.  He added that there has been "no mention" of the foregoing being a "type of non-Hodgkin's lymphoma."  In looking to how the disease develops, the May 2016 VA examiner noted that iodine deficiency and endemic goiter are thought to be factors predisposing one to the development of follicular cancer; an increased risk of follicular thyroid cancer has been reported in areas of iodine deficiency and in areas of endemic goiter; and the addition of iodide to the diet has resulted in a decreased incidence of follicular cancer and a relative increase in the incidence of papillary thyroid cancer.  Once again he noted that in clinical material there is no mention of this being a "type of non-Hodgkin's lymphoma."  He further noted that, according to the Mayo Clinic, follicular cancer also arises from the follicular cells of the thyroid and usually affects people older than age 50.  

The May 2016 VA examiner added that, although the Veteran submitted various letters from private practitioners to support his claim, none of these provided any scientific evidence to support a definitive nexus with his follicular cancer and exposure to Agent Orange.  He further noted that the Veteran submitted language from the Mayo Clinic website regarding "follicular lymphoma." However, he emphasized that the Veteran had follicular carcinoma of the thyroid, not follicular lymphoma and that these are two completely separate and distinct diseases.

The record indicates that a further addendum opinion followed in November 2017, in which the VA examiner opined that it was less likely than not  (less than a 50 percent probability) that the Veteran's follicular adenocarcinoma of the thyroid was incurred in or is otherwise related to any disease, injury or event during his Naval service, including exposure to Agent Orange.  He explained that he believed there is neither peer-reviewed evidence in the medical literature nor consensus in the medical community, as well as no evidence in this specific case, that supports a causal/aggravation relationship between thyroid cancer and Agent Orange exposure, as thyroid cancer is not a type of non-Hodgkin's lymphoma, they are of totally different pathologies and they are treated totally differently.  

The November 2017 VA examiner further explained that thyroid follicular epithelial-derived cancers are divided into three categories:  Papillary cancer - 85 percent; follicular cancer - 12 percent; and anaplastic (undifferentiated) cancer - less than three percent.  He added that none of these are of lymph-cell origin.  

The Veteran's Evidence

The Board has conceded the Veteran's exposure to a herbicide agent, to include Agent Orange.  However, follicular cancer of the thyroid is not listed under 38 C.F.R. § 3.309 (e) as one of the diseases which will be given presumptive service connection due to exposure.  Nonetheless, the Veteran has submitted four medical statements to support his contention that there is a positive association with exposure to a herbicide agent, to include Agent Orange.

Dr. M.M.'s November 2012 medical statement, he mentions that it had been brought to his attention that the Veteran had "significant exposure to Agent Orange" during his service.  He noted the Veteran's history of thyroid cancer, but that he did not treat him for that disorder.  Dr. M.M. states that "[i]t is well known that the above exposures cause significant health risks including respiratory problems and cancer."

As stated earlier in this decision, Dr. R.A.W., in his March 2002 letter states the Veteran's diagnosis as "minimally invasive follicular carcinoma."  

In her November 2012 medical statement, Dr. A.B. states that she treated the Veteran for thyroid cancer and performed the March 2002 thyroidectomy.  She further states that "[t]hyroid cancer can be related to his exposure of agent orange while he was serving in the military."

Dr. A.L. states in her April 2013 medical statement that the Veteran has been a patient of her practice for the previous five years, he had exposure to Agent Orange in service and that he as a history of thyroid cancer.  She further states that "[i]t is well known that Agent Orange and asbestos are associated with increased risk for cancer and respiratory problems." 

None of the above statements makes reference to 38 C.F.R. § 3.309 (e), the regulation which reflects VA's recognition of the positive associations of certain diseases with exposure to a herbicide agent, to include Agent Orange.  Specifically, those determinations were made by contracted assessments by the National Academy of Sciences' Institute of Medicine.  The presumption of service connection for those diseases is implemented solely by regulation, which in turn reflects legislative authority and intention, based on scientific research.  

The statements of Drs. M.M. and A.L. are correct insofar as increased risk for cancer is associated with exposure to Agent Orange.  However, the Veteran's particular cancer has not been recognized as caused by or as a correlation of exposure.  Consequently, the presumption of service connection by law cannot be applied.  For these reasons, Dr. R.AW.'s diagnosis is not one indicating an association with exposure.  Dr. A.B.'s statement that the Veteran's thyroid cancer can be related to his exposure to Agent Orange is incorrect based on the findings of National Academy of Sciences' Institute of Medicine and it is misinformed on the basis of the implementing legal authority.

The Veteran contends that follicular cancer of the thyroid is a type of non-Hodgkin's lymphoma and non-Hodgkin's lymphoma is among the diseases for which VA has found a positive association with exposure to herbicide agents.  He specifically refers to the definition for non-Hodgkin's lymphoma found on the Mayo Clinic's website, which includes a statement that the most common non-Hodgkin's lymphoma subtype includes "follicular lymphoma" and, therefore, this indicates that his follicular cancer of the thyroid, which he also claims as non-Hodgkin's lymphoma, would be included in this definition.

However, as stated above, the May 2016 VA examiner emphasized that the Veteran had follicular carcinoma of the thyroid, not follicular lymphoma.  Significantly, in the Veteran's own submission of evidence, Dr. R.A.W., too, stated the Veteran's diagnosis as "minimally invasive follicular carcinoma."  The May 2016 VA examiner stated follicular carcinoma and follicular lymphoma are two completely separate and distinct diseases.  Additionally, the November 2017 VA examiner stated neither peer-reviewed evidence in the medical literature, consensus in the medical community or evidence in this specific case supports a causal/aggravation relationship between thyroid cancer and Agent Orange exposure, as thyroid cancer is not a type of non-Hodgkin's lymphoma, they are of totally different pathologies and treated totally differently.  Moreover, "lymphoma" means cancer pertaining to the lymph nodes.  The November 2017 VA examiner added that the categories of follicular cancers of the thyroid are not of lymph-cell origin.

Service Connection 

While the regulatory presumption of service-connection does not apply to thyroid cancer, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C. § 1113(b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  

As stated earlier in this decision, the record indicates that the Veteran's STRs are silent regarding thyroid disorders.  It appears that the earliest treatment for a thyroid-related disorder came in 2002, after a routine carotid ultrasound imaging study detected abnormalities, later described as "worrisome" and "suspicious."  Moreover, there is no evidence that the Veteran's thyroid cancer had manifested to a degree of 10 percent or more within one year of separation from service as a chronic disease or otherwise to warrant a presumption of service connection.  38 C.F.R. §3.307 (a).  Moreover, as stated above, the disorder was not noted in service and there can be no continuity of treatment for symptoms after service.  Moreover, the record does not reflect, nor does the Veteran assert a specific event, injury or illness in service which caused his thyroid disease, other than exposure to a herbicide agent.  For these reasons, the Board can find no basis on which service connection is directly or presumptively established.

Conclusion 

The Board has carefully reviewed and considered the Veteran's October 2015 Board hearing testimony, as well as his numerous statements submitted to the record, to include his August 2014, November 2010,  his November 2011 and January, February and July 2012 statements, and the statement accompanying his November 2013 VA Appeals Form 9.   All of these have helped the Board in understanding better the nature and development of the Veteran's disorder and how it has affected his life.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that he is not competent to diagnose a disease or interpret accurately its clinical findings.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disability to a service-related event, injury or illness.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As already stated above, the May 2016 and November 2017 VA examiners have explained the differences between the Veteran's type of follicular cancer of the thyroid and non-Hodgkin's lymphoma; they have stated that they are separate and distinct diseases; each exhibits a different pathology; they are treated differently; the November 2017 the VA examiner stated there is no medical literature to support the contention of a causal/aggravation relationship between thyroid cancer and Agent Orange exposure; and he further stated that there is no lymph-cell origin of follicular cancer of the thyroid, as there is in non-Hodgkin's lymphoma.  The Board cannot ignore these statements, which are based on scientific and medical findings.

For the foregoing reasons and based on the findings and opinions of the May 2016 and November 2017 VA examiners, the Board finds that, although exposed to a herbicide agent, to include Agent Orange, the Veteran's follicular cancer of the thyroid is not included in the regulatory list of diseases found to have a positive association with exposure to a herbicide agent, to include Agent Orange and, therefore, there is no applicable presumption of service connection.  The Board also finds that exposure to a herbicide agent, to include Agent Orange, did not cause the Veteran's follicular cancer of the thyroid and, consequently, there is no applicable presumption of service connection.  The Board further finds that the Veteran's follicular cancer of the thyroid was not incurred during active duty service, was not directly caused by an event, injury or disease during active duty service and may not be presumed to be.   

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for follicular cancer of the thyroid (also claimed as non-Hodgkin's lymphoma), to include as due to exposure to a herbicide agent, to include Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


